
	

113 HR 5465 IH: Middle Class Family Savings Act of 2014
U.S. House of Representatives
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5465
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2014
			Mr. Bera of California introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand health savings accounts.
	
	
		1.Short titleThis Act may be cited as the Middle Class Family Savings Act of 2014.
		2.Health savings accounts
			(a)Increase in maximum deductible amountsSection 223(b)(2) of the Internal Revenue Code of 1986 is amended—
				(1)in subparagraph (A) by striking $2,250 and inserting the amount in effect under subsection (c)(2)(A)(ii)(I) for the taxable year, and
				(2)in subparagraph (B) by striking $4,500 and inserting the amount in effect under subsection (c)(2)(A)(ii)(II) for the taxable year.
				(b)Conforming amendments to COLASection 223(g)(1) of the Internal Revenue Code of 1986 is amended—
				(1)by striking subsections (b)(2) and both places it appears and inserting subsection, and
				(2)in the first sentence by striking substituting for and all that follows and inserting substituting calendar year 2003 for calendar year 1992 in subparagraph (B) thereof..
				(c)Medical expenses of young adult childrenThe first sentence of section 223(d)(2)(A) of the Internal Revenue Code of 1986 is amended by
			 inserting and any child (as defined in section 152(f)(1)) of such individual who as of the end of the taxable
			 year has not attained age 27.
			(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			
